Citation Nr: 1317594	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for allergic rhinitis.  

3. Entitlement to service connection for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1980 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied claims for service connection for a right knee condition, allergic rhinitis, and pseudofolliculitis barbae.  

On his March 2010 substantive appeal the Veteran requested a Board hearing.  He was scheduled for a hearing and properly notified.  A December 2012 report of general information form shows that he called to withdraw his appeal and hearing request.  The VA employee asked if he had informed his representative (DAV) and he stated he had not.  The employee informed the local DAV office and requested correspondence in writing regarding the withdrawal.  The Board hearing was cancelled.  

A March 2013 memorandum from DAV appears in the file after the April 2013 informal hearing presentation.  This document states that DAV repeatedly contacted the Veteran to follow up on the December 2012 form.  On January 11, 2013, the Veteran again verbally stated he was withdrawing his hearing and appeal and that he was sending his written withdrawal of his appeal.  Since that date DAV tried to contact the Veteran on several occasions and the Veteran did not respond to calls or correspondence.  As a result, DAV was contending the appeal was still pending.  An appeal may be withdrawn by a claimant or his or her representative in writing at any time before the Board issues a decision.  See 38 C.F.R. § 20.204(b) (2012).  In this case neither the Veteran nor his representative has withdrawn the appeal in writing.  The appeal remains pending

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

An August 2008 VA behavioral health note shows the Veteran was applying for Social Security Administration (SSA) disability benefits.  These records are not in the file.  It is unclear whether these records relate to an issue on appeal.  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

At a VA examination for the right knee disability in January 2010, the examiner referred to a July 2009 X-ray; and noted that the Veteran was currently undergoing pool therapy for the right knee disability.  It appears the last time VA records for the Veteran were printed was in January 2009.  

The Veteran has reported treatment for a right knee disability at the VA Medical Center formerly located at Allen Park, Michigan from 1982 to 1984.  In an April 2009 rating decision the RO reported that it had not requested these records from storage.  

VA has an obligation to obtain relevant records of VA treatment.  38 U.S.C.A. § 5103A(c)(1)(B) (West Supp. 2013).  In addition, efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West Supp. 2013).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology can establish a relationship between a current disability and service only if that disability is a chronic disease listed in 38 U.S.C.A. § 1101).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has reported that he was treated for allergic rhinitis beginning in service.  VA treatment records show current allergic rhinitis.  This evidence crosses the low threshold for providing an examination.  An examination is needed so that a medical professional can review the record and determine whether the current allergic rhinitis is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records pertaining to the Veteran's claim for SSA disability benefits, including any SSA decisions and the medical records relied upon in making that decision.  

2.  Associate with the file all VA treatment records created after January 13, 2009.  This should include the July 2009 X-ray referenced in the January 2010 VA examination report.  

3.  Obtain all records of the Veteran's treatment for a right knee disability, allergic rhinitis and pseudofolliculitis barbae at the Allen Part VA Medical Center from 1982 to 1984.

4.  Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.  

If any requested records cannot be obtained, inform the Veteran; and tell him of the efforts made to obtain the records and of any further actions that will be taken with regard to the claim, including the possibility that the claims will be denied.  

5.  Afford the Veteran a VA examination to determine whether the current allergic rhinitis had its onset in service or is otherwise related to a disease or injury in service.

The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner is advised that the Veteran is competent to report his symptoms, his treatment, and diagnoses that were related to him by medical professionals.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

The examiner is further advised that current allergic rhinitis has been shown in VA treatment records, even if that disease is not manifested on the date of the examination.

The examiner should provide reasons for all opinions that take into account the Veteran's reports.

After the above development is completed, review the file.  

6.  If newly received records provide evidence of pseudofolliculitis barbae, schedule the Veteran for a new VA examination to obtain an opinion as to its relationship to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner is advised that the Veteran is competent to report his symptoms, his treatment, and diagnoses that were related to him by medical professionals.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

7.  If new records regarding the right knee are received, return the claims file to the January/May 2010 VA examiner for an updated opinion as to whether the current right knee disability is related to service, including the documented right leg complaints.  

If the previous examiner is not available another physician should review the record and provide the needed opinion with reasons.

8.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

